COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     MARY CATHERINE KRENEK,                                 §                  No. 08-22-00143-CV

                                      Appellant,            §                    Appeal from the

     v.                                                     §                   53rd District Court

     SWINERTON BUILDERS,                                    §                of Travis County, Texas

                                      Appellee.             §               (TC#D-1-GN-22-001351)


                                         MEMORANDUM OPINION

           This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. 1

           Finding that the clerk’s record has not been filed due to the fault of the Appellant, Mary

Catherine Krenek, we dismiss the appeal for want of prosecution.

           Unless otherwise excused, a non-indigent appellant must either pay for or make

arrangements for the payment of the fees related to preparation of the appellate record to ensure

that the record is timely filed. TEX.R.APP.P. 35.3(a)(2), (b)(3); see TEX.R.APP.P. 37.3(b), (c). The

clerk’s record was due to be filed on August 12, 2022.




1
    We hear this case on transfer from the Third Court of Appeals. See TEX.R.APP.P. 41.3.
       The Travis County District Clerk notified the Court that the clerk’s record would not be

filed because Appellant had not made financial arrangements to pay for the record. In accordance

with Rule 37.3(b), on August 16, 2022, the Clerk of the Court notified Appellant by letter regarding

the failure to make financial arrangements to pay for the clerk’s record and advised Appellant that

the appeal would be dismissed for want of prosecution unless a response was received within ten

days and showed grounds for continuing the appeal. See TEX.R.APP.P. 37.3(b). Appellant has not

filed any written response or otherwise showed that grounds exist for the appeal to be continued.

Pursuant to Rules 37.3(b) and 42.3(b) and (c), we dismiss the appeal for want of prosecution. See

TEX.R.APP.P. 37.3(b), 42.3(b), (c).



August 30, 2022
                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2